Name: Commission Regulation (EC) No 1448/95 of 26 June 1995 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community
 Type: Regulation
 Subject Matter: agricultural policy;  animal product
 Date Published: nan

 Avis juridique important|31995R1448Commission Regulation (EC) No 1448/95 of 26 June 1995 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community Official Journal L 143 , 27/06/1995 P. 0047 - 0047COMMISSION REGULATION (EC) No 1448/95 of 26 June 1995 amending Regulation (EEC) No 2123/89 establishing the list of representative markets for pigmeat in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 4 (6) thereof,Whereas Commission Regulation (EEC) No 2123/89 (3), as last amended by Regulation (EC) No 3236/94 (4), established the list of representative markets for pigmeat in the Community;Whereas in Ireland and in Sweden a change to the representative markets has taken place; whereas the list of representative markets for pigmeat in the Community listed in the Annex to Regulation (EEC) No 2123/89 should consequently be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 The Annex to Regulation (EEC) No 2123/89 is amended as follows:1. point 7 is replaced by the following:'7. The following group of markets: Cavan, Rooskey, Waterford, Tralee and Mitchelstown.`2. point 15 is replaced by the following:'15. The following group of markets: Helsinborg, Vara, Trelleborg, SkÃ ¶vde, Skara, Kalmar, UmeÃ ¥, KÃ ¤vlinge.`Article 2 This Regulation shall enter into force on 1 July 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 282, 1. 11. 1975, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 203, 15. 7. 1989, p. 23.(4) OJ No L 338, 28. 12. 1994, p. 18.